Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 1 of 19 PageID #: 1367




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

 STACY T. TODD                                                                         Petitioner

 v.                                                    Criminal Action No. 3:14-cr-00003-RGJ
                                                         Civil Action No. 3:17-cv-00725-RGJ

 UNITED STATES OF AMERICA                                                            Respondent

                                           * * * * *

                         MEMORANDUM OPINION AND ORDER

       Petitioner Stacy T. Todd (“Todd”) brings a “Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence by a Person in Federal Custody” (“Motion to Vacate”) seeking

relief for his 2016 conviction in the Western District of Kentucky. [DE 1; DE 298]. United States

Magistrate Judge Dave Whalin issued a Findings of Fact, Conclusions of Law and

Recommendation (“R&R”). [DE 319]. Todd filed objections. [DE 321, 322, 333]. Todd has also

filed two “Motion for Relation Back Amendment Pursuant to Fed. R. Civ. P. 15(c)” (“Motions to

Amend”). [DE 330, DE 334]. For the reasons below, the Court OVERRULES Todd’s objections,

ADOPTS the R&R, and DENIES Todd’s Motions to Amend.

                                       BACKGROUND

A.     Factual Background

       The facts in the R&R are as follows. [DE 319 at 1289–91].

       Around June 2013, multiple law enforcement organizations began investigating the heroin

and methamphetamine trafficking activities of the Brian Reed Drug Trafficking Organization in

Louisville, Kentucky. A confidential source identified that Brian Reed (“Reed”) was a multi-

kilogram heroin trafficker that had sources of supply in Chicago, Illinois, and Detroit, Michigan,

and traveled to these cities twice per month to acquire large amounts of heroin, which he then

                                                1
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 2 of 19 PageID #: 1368




transported back to Louisville for distribution. The investigation revealed that Reed sometimes

sold the heroin himself but gave the majority to his partner, Todd, on consignment.

       Between January 2, 2014, and January 6, 2014, law enforcement investigators intercepted

telephone communications between Todd and a confidential informant. Todd and the informant

agreed on a date and time to meet at a Cracker Barrel restaurant with Todd’s stepbrother, Timothy

Taylor (“Taylor”), who was interested in purchasing heroin from the informant. On January 6,

2014, the three individuals met at the Cracker Barrel restaurant at 3:15 p.m. and remained there

until about 3:55 p.m. before leaving for a nearby Meijer parking lot. At approximately 4:01 pm,

the informant exited his vehicle to complete the sale. As the informant removed one of the

purported kilograms of heroin and handed it to Todd, police swarmed the location and took Todd

and Taylor into custody.

       As a result of these and other events, a grand jury in the Western District of Kentucky

charged Todd and nine co-defendants in a two-count indictment on January 7, 2014. Todd was

charged with knowingly and intentionally conspiring to possess with intent to distribute and

distributing a mixture containing one kilogram or more of heroin in violation of 21 U.S.C. §§ 846

and 841 (b)(1)(A), and knowingly and intentionally attempting to possess with intent to distribute

one kilogram or more of heroin in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A).

       Almost two and a half years later, Todd entered into a plea agreement in which the United

States agreed to recommend a sentence of imprisonment at the lowest end of the applicable

Guideline Range and recommend a reduction of three levels for acceptance of responsibility. [DE

245 at 822–23]. In exchange, Todd admitted that he “engaged in a conspiracy to distribute at least

1 kilogram . . . of heroin with Brian Reed and others” and that “Todd negotiated for and later

showed up to purchase a kilogram of heroin from an undercover officer.” [Id. at 820–21]. The



                                                2
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 3 of 19 PageID #: 1369




plea agreement specified that Todd was waiving his right to directly appeal his conviction and the

resulting sentence and to collaterally attack his conviction and the resulting sentence under 28

U.S.C. § 2255 “[u]nless based on claims of ineffective assistance of counsel or prosecutorial

misconduct[.]” [Id. at 823–24]. On November 28, 2016, the Court sentenced Todd to 108 months

of imprisonment as to each of Counts I and II of the indictment, to be served concurrently, for a

total term of 108 months imprisonment with a five-year term of supervised release to follow.

B.     Procedural Background

       On December 1, 2017, Todd filed the instant pro se Motion to Vacate pursuant to 28 U.S.C.

§ 2255. [DE 298]. Todd argued that his trial counsel was ineffective and that the prosecutor

engaged in misconduct. With the Court’s permission, [DE 309], the United States responded to

the Motion [DE 308]. Todd replied. [DE 310].

       The Court referred the matter to Magistrate Judge Dave Whalin, who issued the R&R,

recommending that the Court deny Todds’s Motion to Vacate and deny a certificate of

appealability. [DE 319]. Todd filed timely objections. [DE 321; DE 322; DE 333]. Todd also

filed two “Motions for Relation Back Amendment Pursuant to Fed. R. Civ. P. 15(c),” in which

Todd seeks to amend his Motion to Vacate. [DE 330; DE 334].

                                   STANDARD OF REVIEW

       Under 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72, a district court

may refer a prisoner petition to a magistrate judge to conduct an evidentiary hearing, if necessary,

and submit proposed findings of fact and recommendations for the disposition of the petition. Rule

72(b)(2) provides a petitioner with fourteen days after service to register any objections to the

recommended disposition. This Court must “make a de novo determination of those portions of

the report or specific proposed findings or recommendations to which objection is made.” 28



                                                 3
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 4 of 19 PageID #: 1370




U.S.C. § 636(b)(1)(C). A specific objection “explain[s] and cite[s] specific portions of the report

which [movant] deem[s] problematic.” Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007) (first,

second, and fourth alteration in original) (citation omitted). The Court does not permit a general

objection that fails to identify specific factual or legal issues from the R&R as it duplicates the

magistrate judge’s efforts and wastes judicial resources. Howard v. Sec’y of Health and Human

Servs., 932 F.2d 505, 509 (6th Cir. 1991). After reviewing the evidence, the Court is free to accept,

reject, or modify the magistrate judge’s proposed findings or recommendations. 28 U.S.C. §

636(b)(1)(C).

       Under 28 U.S.C. § 2255, a prisoner in custody may move to vacate, set aside, or correct a

sentence on grounds that:

       [T]he sentence was imposed in violation of the Constitution or laws of the United
       States, or that the court was without jurisdiction to impose such a sentence, or that
       the sentence was in excess of the maximum authorized by law, or is otherwise
       subject to collateral attack[.]

28 U.S.C. § 2255(a). When the prisoner alleges constitutional error, the error must be one of

constitutional magnitude that had a substantial and injurious effect or influence on the proceedings

to warrant relief. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (citation omitted); Humphress

v. United States, 398 F.3d 855, 858 (6th Cir. 2005). Non-constitutional errors, on the other hand,

are generally outside the scope of § 2255 relief and only merit relief if the prisoner establishes a

“fundamental defect which inherently results in a complete miscarriage of justice.” Reed v. Farley,

512 U.S. 339, 348 (1994); United States v. Cofield, 233 F.3d 405, 407 (6th Cir. 2000).

                                          DISCUSSION

       The Motion to Vacate presents two grounds for relief, each with multiple subparts. First,

Todd argues that his trial counsel was ineffective; second, he argues that the prosecutor engaged

in unconstitutional misconduct. [See DE 298]. The R&R rejected both arguments. [DE 319].

                                                 4
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 5 of 19 PageID #: 1371




Todd submitted two sets of objections to the R&R, [DE 332; DE 333], but those objections, while

lengthy, amount to little more than restatements of his arguments in the Motion to Vacate, and “an

objection that does nothing more than state a disagreement with a Magistrate’s suggested

resolution, or simply summarizes what has been presented before, in not an objection as that term

is used in this context.” United States v. Shephard, CRIMINAL ACTION NO. 09-81-DLB-EBA,

2016 WL 9115464, at *1 (E.D. Ky. Sept. 18, 2016) (citation omitted). The R&R addressed Todd’s

arguments thoroughly and is well-reasoned. The following review of the issues supplements the

reasoning in the R&R.

A.     Ineffective Assistance of Counsel

       In McMann v. Richardson, 397 U.S. 759, 771 (1970), the Supreme Court set out the general

principle that all “defendants facing felony charges are entitled to the effective assistance of

competent counsel.” Then, in Strickland v. Washington, 466 U.S. 668, 686 (1984), the Supreme

Court established the two-part, benchmark test for evaluating a claim of ineffective assistance of

counsel. First, the defendant must show that the performance of his or her attorney was deficient.

An attorney’s performance will be deficient if “counsel made errors so serious that counsel was

not functioning as the counsel guaranteed the defendant by the Sixth Amendment.” Id. at 687.

Strickland directs courts to be highly deferential in their scrutiny of the performance of counsel.

Id. 689. In fact, Strickland cautions directly that “the court should recognize that counsel is

strongly presumed to have rendered adequate assistance and made all significant decisions in the

exercise of reasonable professional judgment.” Id. at 690; O’Hara v. Wigginton, 24 F.3d 823, 282

(6th Cir. 1994). Review of an attorney’s performance, therefore, should not be made from the

perspective of hindsight, but should evaluate the objective reasonableness of the challenged

attorney’s performance in the circumstances as they existed at the time of the alleged error.



                                                5
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 6 of 19 PageID #: 1372




McQueen v. Scroggy, 99 F.3d 1302, 1311 (6th Cir. 1996); Cobb v. Perrine, 832 F.2d 342, 347 (6th

Cir. 1987). The tactical decisions of a defendant’s trial counsel are presumed to be part of sound

trial strategy and therefore will not be subject to successful attack absent a defendant overcoming

this presumption. Varden v. Wainwright, 477 U.S. 168, 185–87 (1986).

       The second part of Strickland’s two-part test requires that the defendant establish the

attorney’s deficient performance prejudiced the defense. Strickland, 466 U.S. at 687. “[W]hen a

defendant claims that his counsel’s deficient performance deprived him of a trial by causing him

to accept a plea, the defendant can show prejudice by demonstrating a reasonable probability that,

but for counsel’s errors, he would not have pleaded guilty and would have insisted on going to

trial.” Lee v. United States, 137 S. Ct. 1958, 1965 (2017) (citation and internal quotation marks

omitted). But “[c]ourts should not upset a plea solely because of post hoc assertions from a

defendant about how he would have pleaded but for his attorney’s deficiency . . . Judges should

instead look to contemporaneous evidence to substantiate a defendant’s expressed preferences.”

Id. at 1967.

       Todd’s objections reiterate the manners in which he alleges his trial counsel was

ineffective: (1) failure to move to have the indictment dismissed [DE 322 at 1317-19, DE 333 at

1348-49]; (2) failure to give the Government’s case adverse testing [DE 322 at 1320, DE 333 at

1350-51]; (3) pressuring Todd into accepting the guilty plea [Id.]; (4) failure to object to the

imposition of enhancements at sentencing [DE 322 at 1321, DE 333 at 1351-52].

       1.      Failure to Move to Have the Indictment Dismissed.

       Todd argues that Counts I and II of the indictment are flawed for failing to list an essential

element of those offenses. [DE 298 at 1131–32, 1134, DE 322 at 1316-17, DE 333 at 1348-49].




                                                 6
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 7 of 19 PageID #: 1373




Todd argues that an unlawful agreement is an essential element of both counts and that neither

count mentions that as an element. [DE 298 at 1134–35, DE 322 at 1316, DE 333 at 1350].

          Todd’s argument fails on both counts, for the reasons discussed in the R&R.

                                                COUNT I
          From on or about April, 2013, until on or about January 6, 2014, in the Western
          District of Kentucky, Jefferson County, Kentucky, and elsewhere, the defendants,
          [Defendant], STACY T. TODD, [Defendants], knowingly and intentionally
          conspired with each other and others, to possess with the intent to distribute and to
          distribute one kilogram or more of a mixture and substance containing heroin, a
          Schedule I controlled substance as defined by Title 21, United States Code, Section
          812, in violation of Title 21, United States Code 841(a)(1). In violation of Title 21,
          United States Code, Sections 846 and 841(b)(1)(A).

[DE 1 at 1]. This language substantially tracks the language of the indictment at issue in United

States v. Vassar, which the Sixth Circuit found was sufficient.1 346 F. App’x 17, 19–20 (6th Cir.

2009). In that case, the Sixth Circuit rejected the defendant’s assertion that the indictment “fail[ed]

to allege that the conspiracy was unlawful or that his participation was knowing and voluntary.”

Id. at 19. Count I alleges that Todd “knowingly and intentionally conspired” to possess illegal

narcotics with the intent to distribute those narcotics. Thus it alleges that Todd entered into an

unlawful agreement, and Todd’s trial counsel was therefore not ineffective for failing to move for

its dismissal on that ground. The Court overrules Todd’s objection as to Court I.

          Count II alleged that Todd “knowingly and intentionally attempted to possess with the

intent to distribute . . . heroin . . . in violation of Title 21, United States Code 841(a)(1).” As an


1
    The indictment in Vassar read:
          From on or before January 1, 2004, until on or about August 24, 2005, within the Eastern
          District of Tennessee, the defendants, [Defendants], and others known and unknown to the
          grand jury, did conspire, confederate and agree with each other and others both known and
          unknown to distribute and to possess with intent to distribute five (5) kilograms or more of
          a mixture and substance containing a detectable amount of cocaine, a Schedule II
          controlled substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1)
          and 841(b)(1)(A).

    346 F. App’x 17, 19 (6th Cir. 2009).
                                                       7
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 8 of 19 PageID #: 1374




unlawful agreement is not an essential element of the offense charged in Count II, Todd’s counsel

was not ineffective for failing to move for its dismissal for failure to allege an unlawful agreement.

       Todd next argues that the Government cannot use 21 U.S.C. § 846 to prosecute a

conspiracy to attempt to commit a crime. [DE 298 at 1136 (citing United States v. Meacham, 626

F.2d 503, 508–09 (5th Cir. 1980); DE 322 at 1318]. As the Sixth Circuit has said, however, 21

U.S.C. § 846 permits concurrently charging a defendant with both conspiracy to possess with the

intent to distribute and attempt to possess with the intent to distribute. See United States v. Richie,

803 F.2d 722, at *1 (6th Cir. 1986) (table). This is exactly what the Government did here—Count

I charged Todd with conspiracy to possess with the intent to distribute, Count II charged Todd

with attempted possession with the intent to distribute, and neither count charged Todd with

conspiracy to attempt to possess with the intent to distribute. Todd’s trial counsel was therefore

not ineffective for moving to dismiss the indictment on this ground and Todd’s related objection

is overruled.

       2.       Failure to Give the Government’s Case Adverse Testing.

       Todd faults his trial counsel for failing to raise several defenses: (a) that there existed

insufficient evidence that Todd had conspired with anyone other than a government agent; (b) that

there was insufficient evidence to prove that Todd intended “to purchase or sell actual narcotics

beyond a reasonable doubt”; and (c) that Todd’s due process rights were violated when the

Government paid a confidential informant to ensnare Todd in illegal activity. [DE 298 at 1142–

48; DE 322 at 1323-24; DE 333 at 1349-51]. Todd appears to argue that his trial counsel was

ineffective for advising Todd to accept the guilty plea despite the alleged deficiencies in the




                                                  8
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 9 of 19 PageID #: 1375




Government’s case against Todd.2 This argument fails both because, as the R&R details, any error

on trial counsel’s part were not “so serious that counsel was not functioning as the counsel

guaranteed the defendant by the Sixth Amendment,” Strickland 466 U.S. at 687, and because, even

if they were, Todd has failed to show prejudice, see Knowles v. Mirzayance, 556 U.S. 111, 122

(2009).

          The Supreme Court has cautioned that the considerations underlying Strickland “make

strict adherence to the Strickland standard all the more essential when reviewing the choices an

attorney made at the plea bargain stage.” Premo v. Moore, 562 U.S. 115, 125 (2011).

          Failure to respect the latitude Strickland requires can create at least two problems
          in the plea context. First, the potential for the distortions and imbalance that can
          inhere in a hindsight perspective may become all too real. The art of negotiation is
          at least as nuanced as the art of trial advocacy, and it presents questions further
          removed from immediate judicial supervision. There are, moreover, special
          difficulties in evaluating the basis for counsel’s judgment: An attorney often has
          insights borne of past dealings with the same prosecutor or court, and the record at
          the pretrial stage is never as full as it is after a trial. In determining how searching
          and exacting their review must be, habeas courts must respect their limited role in
          determining whether there was manifest deficiency in light of information then
          available to counsel. Lockhart v. Fretwell, 506 U.S. 364, 372 (1993).

          ...

          Second, ineffective-assistance claims that lack necessary foundation may bring
          instability to the very process the inquiry seeks to protect. Strickland allows a
          defendant “to escape rules of waiver and forfeiture.” Harrington v. Richter, 562
          U.S. 86, 105 (2011). Prosecutors must have assurance that a plea will not be undone
          years later because of infidelity to . . . the teachings of Strickland. The prospect
          that a plea deal will afterwards be unraveled when a court second-guesses counsel’s
          decisions while failing to accord the latitude Strickland mandates . . . could lead
          prosecutors to forgo plea bargains that would benefit defendants, a result favorable
          to no one.


2
  These arguments are conclusory and difficult to follow. If Todd is arguing that his trial counsel was
ineffective for not raising these issues pretrial, his argument fails because these are not the sorts of issues
that can be raised pretrial; they are issues to be weighed after the presentation of evidence. If Todd is
arguing that there was not a factual basis for his plea, this argument is fail because the waiver clause in
Todd’s plea agreement prevents him from “collaterally attack[ing] his conviction” on any grounds other
than ineffective assistance of counsel or prosecutorial misconduct. [DE 245 at 823–24].
                                                      9
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 10 of 19 PageID #: 1376




Id.

        Todd presents the proposed defenses in a conclusory manner and without citing evidence

in support, and so his trial counsel’s advice to accept the plea deal cannot be shown deficient or

prejudicial. In Todd’s own recitation of the facts in the Motion to Vacate, Todd recounts that

“Todd’s brother in law, Taylor was a tractor trailer professional, and Todd asked Taylor would he

be willing to talk to some people that wanted Taylor’s assistance and experience in the highway,

to transport drugs for them.” [DE 298 at 1144]. Todd also admits that he and Taylor traveled to

the designated meeting-spot to take possession of narcotics. [Id. at 1146]. While Todd is correct

that proof of an agreement between a defendant and a government agent or informer will not

support a conspiracy conviction, United States v. Pennell, 737 F.2d 521, 536 (6th Cir. 1984)

(collecting cases), Todd does not allege that Taylor was a government agent or informer, all but

admitting that he conspired with another to possess narcotics with the intent to distribute them.3

Even ignoring whatever evidence the Government may have had that Todd conspired with the

other named defendants, Todd’s own version of events suggests that pleading guilty to Count 1

was a prudent decision.

        Todd also suggests that the evidence showing that he intended to possess narcotics was

weak because the substance handed to Todd and Taylor was “a fake narcotic.” [DE 298 at 1144;

DE 322 at 1320; DE 333 at 1349 (“sham drugs”)]. But, as discussed above, Todd admits that he

and Taylor traveled to the designated meeting-spot to take possession of narcotics, and “[t]he

government’s unannounced use of sham [narcotics] cannot possibly be ‘a relevant reflection of

[Todd’s] underlying intent.’” Pennell, 737 F.2d at 526 (quoting United States v. McDowell, 705




3
 The indictment does not limit the conspiracy to the named defendants, instead alleging that Todd conspired
with the named defendants “and others.”
                                                    10
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 11 of 19 PageID #: 1377




F.2d 426, 428 (11th Cir. 1983)). Again, Todd’s own version of events suggests good reason to

plead guilty to Count II.

        Moreover, by accepting the plea deal, Todd lost the opportunity to present these defenses.

In return, he received valuable consideration—the Government agreed to recommend “a sentence

of imprisonment at the lowest end of the applicable Guideline Range,” and to “recommend a

reduction of 3 levels below the otherwise applicable Guideline for ‘acceptance of responsibility.’”

[DE 245 at 822–23]. Accepting the plea deal also foreclosed the “chance that prosecutors might

convince [another] defendant to testify against [Todd] in exchange for a better deal” or that the

Government might “uncover additional incriminating evidence.” Premo, 562 U.S. at 126. The

Court cannot say that Todd’s trial counsel was ineffective for recommending that Todd accept that

bargain and Todd’s related objections are overruled.

        Nor has Todd shown prejudice. “Surmounting Strickland’s high bar is never an easy task,”

Padilla v. Kentucky, 559 U.S. 356, 371 (2010), and the strong societal interest in finality has

“special force with respect to convictions based on guilty pleas,” United States v. Timmreck, 441

U.S. 780, 784 (1979). Todd has not asserted that he would have rejected the plea agreement had

his trial counsel given him different advice about his chances at trial, much less offered

contemporaneous evidence that he would have done so.4 Todd has therefore failed to show that

he was prejudiced by any ineffective advice given by trial counsel regarding his plea agreement

and his related objections are overruled.

        3.      Pressuring Todd into accepting the Guilty Plea.




4
 The only evidence presented by Todd is a change-of-plea hearing in which Todd declined to plead guilty
and indicated his desire to go to trial. [DE 219 at 647]. That Todd had at one point suggested a desire to
go to trial is not probative of what he would have chosen to do had his counsel been more sanguine about
Todd’s chances at trial.
                                                   11
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 12 of 19 PageID #: 1378




        Todd next argues that his trial counsel was constitutionally ineffective because he

“pressured Todd to enter into the plea agreement.” [DE 298 at 1151; DE 322 at 1323]. Trial

counsel allegedly pressured Todd into accepting the plea agreement by telling “Todd that he would

need more money to go to trial,” telling “Todd to give him his vehicle for extra payment,” and

failing to prepare for trial. [Id.].

        Todd’s argument again fails to show either ineffective assistance or prejudice. Todd cannot

establish that his trial counsel forced him into accepting the plea agreement because his claim that

he felt as though he had not choice but to plead guilty as a result of his trial counsel’s deficient

pretrial performance conflicts with his sworn testimony at the plea hearing. At that hearing, Todd

said that he was “fully satisfied with the advice that” he had received from trial counsel, that he

understood that if he “could not afford to hire [his] own attorney, the Court would appoint one to

represent” him, that he had “the right to plead not guilty and to maintain that not guilty plea and

[he was] absolutely under no obligation to plead guilty,” that no one had “threatened [him] or

anyone close to [him] or done anything in any way at all to force [him] to plead guilty,” and that

he “voluntarily agree[d] to [the plea agreement].” [DE 313 at 1263–65, 1269–70].

        As stated by the Sixth Circuit when faced with a challenge to a guilty plea based on off-

the-record allegations:

        If we were to rely on [the petitioner’s] alleged subjective impression rather than the
        record, we would be rendering the plea colloquy process meaningless, for any
        convict who alleges that he believed the plea bargain was different from that
        outlined in the record could withdraw his plea, despite his own statements during
        the plea colloquy . . . indicating the opposite. This we will not do, for the plea
        colloquy process exists in part to prevent petitioners . . . from making the precise
        claim that is today before us. “[W]here the court has scrupulously followed the
        required procedure, the defendant is bound by his statements in response to that
        court’s inquiry.”




                                                 12
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 13 of 19 PageID #: 1379




Ramos v. Rogers, 170 F.3d 560, 566 (6th Cir. 1999) (quoting Baker v. United States, 781 F.2d 85,

90 (6th Cir. 1986)). Todd’s sworn statements at the plea hearing that he had not been forced to

accept the plea bargain and that he was doing so of his own free-will belie his claim that he pleaded

guilty as a result of his dissatisfaction with his trial counsel’s performance. Even if Todd had

shown that his trial counsel was ineffective, he has failed to show prejudice because he has not

“demonstrate[ed] a reasonable probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.” Lee, 137 S. Ct. at 1965. Thus, the Court overrules

the objection on this point.

       4.      Failure to Object to Drug Quantity at Sentencing.

       Todd argues that his trial counsel was ineffective for failing to object to the trial court’s

determination that the amount of heroin at issue was “between one and three kilograms,” which

resulted in a base offense level of 30. [DE 282 at 1062; DE 298 at 1154; DE 322 at 1320 ]. Todd’s

primary arguments on this point track his earlier arguments: the heroin was “sham” heroin and he

had not conspired to possess or distribute that heroin anyhow, as his co-conspirator was a

government agent. [DE 298 at 1155–56, 322 at 1320]. For the reasons previously stated, these

arguments must fail.

       Todd also presents two new arguments. First, he asserts that when he and Taylor traveled

to the meeting place to procure the heroin, they had different goals—Todd was going so that he

could secure the heroin for Reed, while Taylor was merely coming along so that introductions

could be made to facilitate future deals between Taylor and others. [DE 298 at 1155; 322 at 1320;

DE 333 at 1349]. Todd could not conspire with Reed because Reed was by that time a government

agent, so the reasoning goes, and Todd was not conspiring with Taylor at all—they were merely

on parallel heroin-related errands that day. Thus, trial counsel should have pressed the trial court



                                                 13
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 14 of 19 PageID #: 1380




to find that Todd had conspired to possess a lower quantity of heroin—presumably no heroin. But

when Todd pleaded guilty, his end of the bargain required that he admit to having “engaged in a

conspiracy to distribute at least 1 kilogram . . . of heroin” and to waive the right to challenge the

veracity of that admission. [DE 245 at 820, 823–24]. Todd’s trial counsel was therefore unable

to argue at sentencing that Todd had not conspired to possess less than one kilogram of heroin,

and he could not therefore be ineffective for failing to do so. In effect, Todd is attempting “to

bootstrap a factual dispute into” an ineffective assistance of counsel claim, which his plea

agreement forbids. See Rembert v. Wilson, No. 1:07–CV–1189, 2010 WL 3895083, at *8 (N.D.

Ohio Sept. 30, 2010).

       Second, Todd argues that his base offense level should have been reduced by three points

under USSG § 2X1.1(b)(2), which provides for a three-level reduction to a defendant’s base

offense level for most incomplete conspiracies:

       If a conspiracy, decrease by 3 levels, unless the defendant or a co-conspirator
       completed all the acts the conspirators believed necessary on their part for the
       successful completion of the substantive offense or the circumstances demonstrate
       that the conspirators were about to complete all such acts but for apprehension or
       interruption by some similar event beyond their control.

USSG § 2X1.1(b)(2). [DE 322 at 1321; DE 333 at 1353].

       Todd’s argument fails for the reasons articulated above—Todd admitted as part of his plea

agreement that he “engaged in a conspiracy to distribute at least 1 kilogram . . . of heroin” and

“negotiated for and later showed up to purchase a kilogram of heroin from and undercover officer.”

[DE 245 at 820–21]. The substantial offense for the conspiracy charged in Count 1 was possession

of heroin with the intent to distribute said heroin. Todd admits he had the intent to distribute the

heroin, but implies that he never actually possessed the heroin. [See id.; DE 298 at 1146

(“[Officers] ordered Todd to (touch the package) and Todd said No!”)]. According to the



                                                  14
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 15 of 19 PageID #: 1381




Presentence Investigation Report, however, “Todd took custody of the purported kilogram of

heroin.” [DE 271 at 1015]. Given the deference owed to trial counsel under Strickland, this Court

cannot say he was ineffective for not arguing at sentencing that Todd never possessed the heroin.

The Court overrules Todd’s objections on these issues.

B.     Prosecutorial Misconduct

       Todd raises three ways in which the prosecutor purportedly engaged in misconduct, each

of which tracks his earlier ineffective assistance of counsel claims: first, the prosecutor indicted

Todd for conspiring despite the alleged co-conspirator being a government agent; second, the

prosecutor charged Todd despite knowing that the investigating officers entrapped Todd; and third,

the prosecutor agreed with the court’s application of a sentencing enhancement for Todd’s

leadership role. [DE 298 at 1163–1171].

       The R&R concluded that Todd was procedurally defaulted from raising this challenge, and

Todd has not objected to that finding, which forfeits review by this Court.5 See Miller v. Currie,

50 F.3d 373, 380 (6th Cir. 1995). Todd is again merely trying to bootstrap factual issues, which

the plea agreement prevents him from raising, into prosecutorial misconduct issues. For the

reasons explained above, these arguments fail.

C.     Certificate of Appealability

       If Todd wishes to appeal any aspect of this Court’s decision, he must obtain a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(b); Fed. R. App. P. 22(b). “The district court must issue or

deny a certificate of appealability when it enters a final order adverse to the applicant.” See Rule

11 of the Rules Governing Section 2255 Proceedings. The Court may issue a certificate of

appealability to a petitioner seeking to vacate his or her conviction only if the applicant has made


5
 Todd recognizes the R&R’s conclusion that he failed to raise the arguments on direct appeal. [DE 333
at 1353].
                                                  15
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 16 of 19 PageID #: 1382




a substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). For claims

rejected on the merits, this means that the petitioner must show that reasonable jurists would find

the Court’s assessment of the constitutional claim debatable or wrong. Slack v. McDaniel, 529

U.S. 473, 484 (2000). Todd has not established that reasonable jurists would disagree whether his

claims lack merit.

        When, however, “the district court denies a habeas petition on procedural grounds without

reaching the prisoner's underlying constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Id. “Where a plain procedural bar

is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist

could not conclude either that the district court erred in dismissing the petition or that the petitioner

should be allowed to proceed further.” Id. In such a case, no appeal is warranted. Id. Todd’s

prosecutorial misconduct claims were denied on procedural grounds, but Todd has not shown “that

jurists of reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Id. Thus, a COA is not warranted as to any of the claims asserted

in Todd’s prosecutorial misconduct claims.

D.      Motions to Amend

        Todd has filed two Motions to Amend. [DE 330; DE 334]. While The Anti-Terrorism and

Effective Death Penalty Act generally prevents the filing of a “second or successive” § 2255

motion, a motion to amend does not qualify as a second or successive motion if it is filed before

the final adjudication of the original motion. See Clark v. United States, 764 F.3d 653, 657–58



                                                   16
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 17 of 19 PageID #: 1383




(6th Cir. 2014). Todd’s Motion to Vacate has not yet been adjudicated, and so the Court must

address his Motions to Amend on the merits.

       Rule 12 of the Rules Governing Section 2255 Proceedings for the United States District

Courts says that when special collateral-attack rules do not include a special provision for a

circumstance, the Rules of Civil and Criminal Procedure should guide the court. See 28 U.S.C.

§ 2255 Rule 12. Because the Rules Governing Section 2255 Proceedings for the United States

District Courts do not deal with amendments to motions for collateral review, the Federal Rules

of Civil Procedure govern a motion to amend a § 2255 motion. See Oleson v. United States, 27 F.

App’x. 566, 568 (6th Cir. 2001).

       The mandate of Fed. R. Civ. P. 15(a) that a court freely grant leave to amend when justice

so requires has been interpreted to allow supplementation and clarification of claims first raised in

a timely § 2255 motion. See Anderson v. United States, 39 F. App’x. 132, 135–136 (6th Cir. 2002).

Section 2255 imposes a one-year limitation on the filing of any motion seeking to amend, vacate,

or set aside a federal sentence, which begins to run upon the date when the defendant’s sentence

becomes final. Thus, for a § 2255 movant to amend a pending motion beyond the one-year

limitation, the requested amendment must “relate back” to the original motion in that it seeks only

to clarify or supplement claims timely raised in the original pleading. If a motion to amend seeks

to raise entirely new claims for relief, it is subject to the one-year limitation for filing a motion

attacking the sentence. Oleson, 27 F. App’x. at 570-71.

       Finally, although Rule 15(a)(2) provides that “[t]he court should freely give leave when

justice so requires,” leave may be denied for undue delay, bad faith by the moving party, repeated

failure to cure defects by previously allowed amendments, futility of the proposed new claim, or

undue prejudice to the opposite party. Foman v. Davis, 371 U.S. 178, 182 (1962).



                                                 17
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 18 of 19 PageID #: 1384




       Todd seeks to raise two new issues in his second Motion to Amend, arguing that the district

court erred by imposing the leadership enhancement and sentencing, [DE 330 at 1343–44], and

that his trial counsel was ineffective for failing to explain to him the elements of the charged

crimes, [DE 334 at 1357]. Todd’s Motions to Amend come well after the one-year limitation on

filing a timely § 2255 motion, and he may therefore not amend his Motion to Vacate to include

these arguments. [See DE 280; DE 322, DE 334].

       Even were the proposed amendments not time-barred, they would be futile. Todd’s plea

agreement waived his right to collaterally attack his conviction, except as to ineffective assistance

of counsel and prosecutorial misconduct, and Todd may not therefore argue that the trial court

erred by applying the leadership enhancement at sentencing. Todd also argues that he “was never

informed by . . . his attorney . . . that the government had to prove that Todd as an individual

ultimately distributed in connection with the conspiracy in the excess of 100 grams to even trigger

the enhancement penalty of § 841(b)(1)(A). [DE 334 at 1358]. But Todd was not charged with

distributing heroin; he was charged with conspiracy to possess with the intent to distribute heroin,

and he was arrested in possession of over 100 grams of heroin. [See DE 1 at 1, DE 271 at 1015].

                                         CONCLUSION

       Having thus considered the parties’ filings and the applicable law, and being otherwise

sufficiently advised, the Court ORDERS the following:

       (1)     Todd’s objections to the R&R, [DE 321; DE 322; DE 333], are OVERRULED and

               the Findings of Fact, Conclusions of Law and Recommendations of the United

               States Magistrate Judge, [DE 319], is ADOPTED.

       (2)     The Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by

               a Person in Federal Custody, [DE 298], is DISMSISED WITH PREJUDICE.



                                                 18
Case 3:14-cr-00003-RGJ Document 337 Filed 05/26/20 Page 19 of 19 PageID #: 1385




      (3)    A certificate of appealability is DENIED.

      (4)    The Motion for Relation Back Amendment, [DE 330], is DENIED.

      (5)    The Motion for Relation Back Amendment, [DE 334], is DENIED.




            May 26, 2020




Cc:   Counsel of record




                                            19
